Citation Nr: 0921217	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-25 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for anxiety disorder, 
currently rated as 50 percent disabling.

2.  Entitlement to an award of a total (100 percent) 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from March 1941 to June 
1943.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that increased the disability rating 
for the Veteran's PSTD from 10 percent to 30 percent.  Also 
on appeal is an August 2008 RO rating decision that denied 
entitlement to a TDIU.

During the course of the appeal the RO increased the 
evaluation for PTSD from 30 percent to 50 percent.  However, 
the claim for a rating in excess of 50 percent remains active 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected anxiety disorder is 
productive of symptoms that more nearly approximate severe 
impairment in the ability to establish or maintain effective 
or favorable relationships with people, or severe impairment 
in the ability to obtain or retain employment; the disability 
is not manifest in virtual isolation in the community, 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality, or demonstrable inability to 
obtain or retain employment, and is not productive of total 
social and occupational impairment. 

2.  The Veteran's service-connected anxiety disorder has not 
been so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.

3.  The Veteran's service-connected disabilities render him 
unable to secure and follow a substantially gainful 
occupation consistent with his education and employment 
history.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of an 
evaluation of 70 percent, but no higher, for the service-
connected anxiety disorder are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321(b)(1), 4.3, 4.7, 4.126, 4.130, Diagnostic Code 
(Code) 9411 (2008).  

2.  The criteria for entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.340, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The record reflects the Veteran was provided all required 
notice in response to his increased rating claim in a letter 
mailed in July 2005, prior to the initial adjudication of the 
claim.  This is not a case in which a noticeable worsening or 
increase in severity of the disability would not entitle the 
Veteran to a higher rating.  In any event, the Veteran was 
informed of the criteria for rating the disability in the 
Statement of the Case.  

The Veteran was provided notice compliant with Dingess and 
Vazquez by letters in July 2008 and September 2008.  Although 
these letters were sent after the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the Veteran's 
claim in September 2008.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
RO would have been different had complete VCAA notice been 
provided at an earlier time.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) (A timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim).  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of the initial rating and 
increased rating claim herein decided.  In this regard, the 
Board notes that VA and non-VA treatment records were 
obtained, and the Veteran was afforded appropriate VA 
examinations.  Neither the Veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate either claim, and the Board is also unaware of 
any such evidence.

With respect to the TDIU claim, the Board has determined that 
the evidence currently of record is sufficient to establish 
that the Veteran has been unemployable as a result of his 
anxiety disorder throughout the rating period.  Therefore, no 
additional development is required before the Board decides 
this claim.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claims.

Entitlement to Increased Rating

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Rating Schedule), which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  8 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Veteran's service-connected anxiety disorder has been 
rated by the RO under the provisions of Diagnostic Code 
(Code) 9413.  Pursuant to Code 9413:

A 50 percent is warranted if the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent is warranted when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of closest relatives, own occupation, 
or own name.

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran sought an increased rating for his anxiety 
disorder in July 2008.  

The Veteran underwent a VA psychiatric examination in July 
2008.  It was noted that he was last examined in 2005, and 
that since that time he had not received psychiatric or 
psychological assessment.  The Veteran reported having daily 
contact with his children, and of being able to care for his 
own activities of daily living.  He added that he spent most 
of his time alone.  He indicated that he retired in 1980.  
The Veteran complained of symptoms of both depression and 
anxiety, more so depression.  He cited symptoms reflective of 
a severely depressed mood, loneliness, social isolation, 
anhedonia, mild hopelessness, and passive suicidal thoughts.  
He added that he had a gun in his house, and declined to give 
it to his daughter as he felt he needed it for protection 
from possible intruders.  

Upon examination, he was appropriately dressed and well 
groomed.  He was alert and oriented to person, place, time, 
and situation.  Memory was described as fairly good.  Mood 
and effect were noted to be mildly anxious and moderately 
depressed.  The Veteran's thoughts were tangential at times.  
Speech was quickly spoken and fluent.  No evidence of either 
psychosis or delusions was elicited.  Judgment was intact, 
thought insight seemed limited.  Anxiety disorder NOS (not 
otherwise specified) was diagnosed, described as moderate to 
severe.  A Global Assessment of Functioning (GAF) score of 50 
was provided.  

A GAF of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV) (Fourth Edition); see 
38 C.F.R. § 4.130 (2008).

The VA examiner commented that the Veteran's symptoms had 
worsened since he had examined the Veteran in 2005.  The 
Board parenthetically observes that a GAF score of 55 was 
supplied on VA examination in July 2005.  In addition to 
chronic sleep disturbance, uncontrollable worry, and 
psychosomatic symptoms, the Veteran was now endorsing greater 
depression with fleeting active suicidal ideation.  The 
examiner added that the Veteran's level of social and 
industrial disability was also increased as compared to those 
demonstrated in 2005, and he was more socially isolated due 
to worsening psychological symptoms (rather than physical 
decline).  Of significant note, the examiner commented that 
the severity of the Veteran's anxiety disorder rendered him 
unemployable, and that it was unlikely that he would become 
employable in the future.

The Board has carefully considered the evidence of record and 
finds that such evidence - here, namely the report of the 
above-discussed July 2008 VA mental disorders examination 
report - presents a disability picture which more nearly 
approximates the criteria for a 70 percent rating.  The cited 
medical findings conveyed by the examiner in 2008, to include 
those of chronic sleep disturbances, increased symptoms of 
depression, and, of great significance, active suicidal 
ideation in the opinion of the Board supports the assignment 
of a 70 percent disability rating.  

The Board also again notes that a GAF score of 50 was 
supplied in the course of the July 2008 VA examination.  To 
this, the Board notes that a GAF rating is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  As 
noted previously, a GAF of 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

However, the Board notes that in order to warrant a rating in 
excess of 70 percent, the Veteran's symptoms would have to be 
manifested by gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of closest relatives, own occupation, or own name.  The 
evidence does not persuasively show that the disability 
picture more nearly approximates the symptomatology listed 
under Code 9413 for the next higher rating of 100 percent.

There is no evidence whatsoever that the Veteran is now or 
has been in the recent past "grossly impaired" due to his 
service-connected psychiatric disorder as that term is used 
in the criteria for a 100 percent rating.  In fact, the 
record is devoid of any finding which shows the presence of 
any psychosis-like symptomatology.  Moreover, the fact that 
he has not required more serious clinical intervention for 
his symptoms, i.e., inpatient hospitalization, weighs against 
a finding that he is grossly impaired by his anxiety 
disorder.  When all of these facts are considered together, 
the Board finds that the evidence weighs strongly against a 
finding of greater than a 70 percent rating under the 
pertinent schedular standards.  38 C.F.R. § 4.130. 

Extraschedular Consideration

The Board also observes that under Thun v. Peake, 22 Vet. 
App. 111 (2008), there is a three-step inquiry for 
determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of 
disability and symptomatology and is found to be inadequate, 
the Board must then determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the Rating Schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, there is no competent evidence of an 
exceptional or unusual clinical presentation in the record.  
Referral for extraschedular rating remains unwarranted as 
there is no showing of marked interference with employment 
due to the service-connected anxiety disorder alone, or 
frequent periods of hospitalization.  With respect to 
hospitalization, there has been none.  See July 2008 VA 
mental disorders examination report.  While employment has 
clearly been made more difficult by the Veteran's anxiety 
disorder (in the course of the July 2008 examination the 
Veteran indicated that he had missed work over the years when 
he was employed due to symptoms related to his anxiety 
disorder), this alone does not present an exceptional or 
unusual disability picture.  Indeed, significant occupational 
impairment is specifically contemplated in the 70 percent 
rating assigned currently assigned.  See 38 C.F.R. 
§§ 3.321(a), 4.1; see also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  For 
these reasons, the Board finds that referral of the Veteran's 
anxiety disorder for extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.

Entitlement to a TDIU

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.  
A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).

As a result of this decision, the Veteran's service-connected 
anxiety disorder is now evaluated as 70 percent disabling.  
He is also service connected for a healed left knee scar 
(evaluated as zero percent disabling).  See August 2008 
rating decision.  His combined rating therefore meets the 
schedular requirements for a total disability rating based on 
individual unemployability due to service-connected 
disabilities under 38 C.F.R. § 4.16(a).

As discussed in detail under the anxiety disorder discussion 
above, the record includes an opinion from the VA examiner 
who conducted the July 2008 examination to the effect that 
the Veteran is unemployable due to service-connected anxiety 
disorder.  An opinion to the contrary is not of record.  The 
Board therefore finds that a total rating based on individual 
unemployability is warranted.











	(CONTINUED ON NEXT PAGE)



ORDER

A rating of 70 percent, but no higher, for the Veteran's 
anxiety disorder is granted, subject to laws and regulations 
applicable to payment of VA monetary benefits.

A total rating based on individual unemployability is 
granted, subject to laws and regulations applicable to 
payment of VA monetary benefits.



____________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


